Lyon, J.
Although this proceeding by habeas corpus grew out of the civil action of Butts v. Fenelon, it is still an original proceeding by which Mrs. Fenelon, as relator or petitioner, invokes the power and authority of the state to release her from alleged unlawful imprisonment. The statute which gives an appeal from “ a final order affecting a substantial right made in special proceedings” (Tay. Stats., 1 635, § 11) relates only to such proceedings by parties for the enforcement and protection of rights, or the redress or prevention of wrongs, of a private nature. Manifestly, such is not the proceeding by habeas corpus. After mature consideration, we have reached the conclusion that this appeal cannot be sustained.
By the Court.— Appeal dismissed.